UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PAMELA GANSERT,

Plaintiff, 18 Civ. 2710 (PAE)

OPINION & ORDER
LAURA MIELLO,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff Pamela Gansert brings this action seeking damages for personal injuries
allegedly sustained in a motor vehicle accident caused by defendant Laura Miello. Gansert
possessed a motor vehicle insurance policy With State F arm Mutual Automobile Insurance Co.
(“State Farm”), previously a defendant in this action. Shortly after State Farm Was joined in this
suit, it tendered its policy coverage limit of $lO0,000 in settlement of Gansert’s claims against it.
Thereafter, Miello, in her amended answer, asserted as an affirmative defense that she is entitled,
under N.Y. Gen. Oblig. L. § 15-108 (“Section 15-108” or “§ 15-108”), to set off the $100,000
already tendered by State Farm against any award that Gansert may receive (the “set-off
defense”). Pending now is Gansert’s motion to strike Miello’s set-off defense. For the reasons

that follow, the Court grants Gansert’s motion.

 

I. Background

A. Facts1

On June 19, 2016, Gansert was driving on CR 15, a road in Deer Park, New York.
Compl. 11 10. While Gansert was stopped at a red light, Miello allegedly collided with the rear of
Gansert’s vehicle, which caused Gansert’s vehicle to collide with the vehicle in front of it. Id.

1[ 14. Gansert alleges that the sole cause of the collision was Miello’s negligence Ia'. 11 18. As a
result of the accident, Gansert alleges, she sustained serious and permanent physical injuries.

At that time, Gansert held a motor vehicle insurance policy issued by State Farrn. That
policy provided uninsured motorist coverage in the amount of $100,000 per person. Id. 1[ 15.
Gansert demanded that State Farm pay her $100,000 pursuant to her insurance policy, but State
Farm refused. Ia’. 11 29.

Gansert brought three claims. First, as to Miello, she alleges negligence Id. 111[ 16_22.
Second, as to State Farm, Gansert alleged (1) breach of contract for failure to tender Gansert’s
policy limits, id. 1111 23-32; and (2) bad faith handling of her insurance claim, in violation of Pa.
C.S. § 8371, ia’. 1111 33-37.

On March 28, 2018, Gansert filed the Complaint. Dkt. 6. On May 8, 2018, Miello filed
her first answer. Dkt. 17. On June 4, 2018, State Farm filed its Answer. Dkt. 23. On August
30, 2018, Miello filed her Amended Answer. Dkt. 24. As relevant, she asserted the following
affirmative defenses:

NINETEENTH: Upon information and belief, the plaintiff has secured a settlement
from defendant, [State Farm], by which a sum of money has or will be paid.

 

1 The Court draws the following account from Gansert’s Complaint, Dkt. 6 (“Compl.”). In
resolving Gansert’s motion, the Court also considers Miello’s First Amended Answer, Dkt. 23
(“Am. Ans.”); Gansert’s memorandum of law in support of her motion to strike, Dkt. 29
(“Gansert Mem.”); and Miello’s opposition to Gansert’s motion, styled as an affirmation of
Elizabeth Holmes, Dkt. 34 (“Holmes Af`f.”).

TWENTIETH: At the time of trial, the defendant herein shall ask the Court to
obtain a setoff of any amount paid, or awarded within the context of the pending
litigation.

TWENTY-FIRST: Defendant will further request that the Court apply Section 15-
108 of the General Obligations Law in reducing plaintiffs recovery in the present
action against any recovery or verdict which plaintiff may receive. This set-off is
sought as to all settlements, discontinuances, payments and/or agreements which
would reduce any recovery pursuant to General Obligations Law 15-108, and/or
the common-law and/or provisions of law to which the Court may take judicial
notice.

Am. Ans. at 4. On September 21, 2018, Gansert filed the instant motion to strike the
aforementioned affirmative defenses. Dkt. 25. On September 25, 2018--consistent with
Miello’s representation in her Amended Answer that Gansert had settled her claims against State
Farm_State Farm filed a stipulation of voluntary dismissal dismissing it from the action. Dkt.
28.

On September 27, 2018, Gansert filed her memorandum in support of her motion to
strike. Dkt. 29. On October l, 2018, the late Judge Robert W. Sweet, to whom this matter was
then assigned, scheduled oral argument on Gansert’s motion for November 7, 2018. Dkt. 32.
On November 7, 2018, Miello filed her opposition to Gansert’s motion, styled as an affirmation
in opposition. Dkt. 34.

On April 8, 2019, this case Was assigned to this Court from the docket of Judge Sweet.
On April 23, 2019, the Court directed the parties to file a joint letter providing a brief description
of this case, its litigation history, and any pending or anticipated motions. Dkt. 37. On April 29,

2019, the parties did so, alerting the Court that the motion to strike was unresolved. Dkt. 38.

II. Applicable Legal Standards

“Motions to strike affirmative defenses are ‘generally disfavored.”’ Grewal v. Cuneo,
No. 13 Civ. 6836 (RA), 2016 WL 308803, at *4 (S.D.N.Y. Jan. 25, 2016) (citation omitted). For
a court to strike an affirmative defense under Rule 12(f), “(l) there must be no question of fact
that might allow the defense to succeed; (2) there must be no substantial question of law that
might allow the defense to succeed; and (3) the plaintiff must be prejudiced by the inclusion of
the defense.” Coach, Inc. v. Kmart Corps., 756 F. Supp. 2d 421, 425 (S.D.N.Y. 2010) (quoting
Specz`alljy Minerals, Inc. v. Pluess-Staufer AG, 395 F. Supp. 2d 109, 111_12 (S.D.N.Y. 2005)).
When evaluating the first and second prongs, “courts apply the same legal standard” as a Rule
12(b)(6) motion to dismiss. Cz`ty of New York v. Fedex Ground Package Sys., lnc., 314 F.R.D.
348, 355 (S.D.N.Y. 2016). Courts determine whether a defense is sufficient on the face of the
pleadings Courts assume as true all well-pled facts and draw all reasonable inferences in favor
of the nonmoving party. Id. “In evaluating the third prong, the [courts] may consider whether
inclusion of the legally insufficient defense would needlessly increase the time and expense of
trial or duration and expense of litigation.” Id. (internal quotations omitted). “The burden of
additional discovery and increasing the duration and expense of litigation can constitute
sufficient prejudice.” Colonial Funa’ing Network, lnc. for TVT Capital, LLC v. Epazz, Inc., 252
F. Supp. 3d 274, 287 (S.D.N.Y. 2017) (quoting Tradewz`ndsAz`rlines, Inc. v. Soros, 08 Civ. 5901
(JFK), 2013 WL 6669422, at *2 (S.D.N.Y. Dec. 17, 2013)).
III. Discussion

Section ---1_5-1--08,- pursuant to---w-hielJrMi-ell-o-asserts--laeraffi-nnat-iveset»oftidefense., provides_

that “[w]hen a release or a covenant not to sue or not to enforce a judgment is given to one of

 

two or more persons liable of claimed to be liable in tort for the Same injury . . . it reduces the
claim of the releasor against the other tortfeasors to the extent of any amount stipulated by the
release or the covenant, or in the amount of the consideration paid for it . . . .” Section 15-
108(a). Thus, “where damages have been awarded against a tortfeasor, the award must be
reduced by the greater of: (l) the amount stipulated in any settlement between the plaintiff and a
joint tortfeasor; (2) the amount of consideration actually paid for any such settlement; or (3) the
amount of the joint tortfeasor’s equitable share of the plaintiffs damages.” In re CBI Holdings,
C0., Inc., 419 B.R. 553, 574_75 (S.D.N.Y. 2009).

Gansert argues that a defense under § 15-108, based on State Farm’s insurance payment,
is unavailable to Miello because Miello, the defendant, and State Farm, the plaintiff s insurance
carrier, are not joint tortfeasors By its plain terms, she argues, § 15-108 permits a set-off
defense for a defendant based on payments from another defendant “claimed to be liable in tort
for the same injury.” § 15-108(a). But, Gansert argues, she does not allege that both State Farm
and Miello are liable for the same injury. Her claim against Miello, negligence in operating a
motor vehicle, sounds in tort, while her claims against State Farm_which she has since
voluntarily dismissed_involve alleged contract breaches or bad faith handling of her insurance
claim and, therefore, sound in contract.

Gansert is correct. Section 15-108 applies only if “the defendant and joint t0rtfeasor . . .
have caused the same injury to the plaintiff.” In re CBI Holdings, 419 B.R. at 575 (emphasis
added) (citing Ackerman v. Price Waterhouse, 252 A.D. 2d 179, 196 (N.Y. lst Dep’t 1998)).
But_Gansert does lloi.a.llege lhal_.S.tate Farm iS_ajoint.lnrtfeasor.wilh Miello._.AS.ller_Colllplaillt_ _
makes plain, Gansert’s claims against State F arm arose from the contractual relationship between

herself and State Farm. See Compl. 1111 23-37 (listing the claims against State Farm as “Breach

of Contract” and “Statutory Bad Faith” for bad faith handling of her insurance claim). Because
her claim against Miello sounds in tort, and her now-dismissed claims against State Farm
sounded in contract, § 15-108 is inapplicable here. See GSI Gr., Inc. v. Zim Integratea' Shipping
Servs., Ltd., 562 F. Supp. 2d 503, 511 (S.D.N.Y. 2008) (holding § 15-108 inapplicable where a
defendant’s “potential liability . . . originated from its contractual relationship . . . , resulting in
the potential liability rooted in contract law, not tort law”).

Miello’s arguments in opposition to Gansert’s motion are unpersuasive First, Miello
argues that Gansert’s motion should be denied as untimely under Fed. R. Civ. P. 12(f). As
relevant, that rule provides that the Court may strike an insufficient defense “on motion made by
a party either before responding to the pleading, or if a response is not allowed, within 21 days
after being served with the pleading.” Miello filed her Amended Answer containing the disputed
defenses on August 30, 2018. Dkt. 24. Gansert moved to strike the set-off defense 22 days later,
on September 21 , 2018_one day after the 21-day deadline imposed by Rule 12(f). Thus, Miello
argues, “technically plaintiffs motion to strike is untimely.” Holmes Aff. 11 10. Miello is correct
that Gansert’s motion was filed one day late. But it is well established that the Court has wide
discretion in considering motions to strike, and untimeliness of such a motion does not require
denial of that motion, See Obabueki v. lnt’l Bus. Machs. Corp., 145 F. Supp. 2d 371, 378 n.15
(S.D.N.Y. 2001) (“[W]hile the motion [to strike] is untimely, the Court clearly has the authority
at any time to consider a motion to strike.”); Wine Mkts. lnt’l v. Bass, 177 F.R.D. 128, 133
(E.D.N.Y. 1998) (same). Here, given the merits of Gansert’s motion, and given that the motion

_ was_li.led..on.ly..one.day. .beyond...t.he..dead.!ineimposed .by_l?..ul.e l.l?,(f)...t.he_{lourl. declines to..deny._

the motion as untimely.

Second, Miello appears to argue that Gansert has not demonstrated prejudice by the
inclusion of the set-off defense, as Gansert must to prevail on her motion, See Coach, Inc., 756
F. Supp. 2d at 421 (“[P]laintiff must be prejudiced by the inclusion of the defense” to prevail on
a motion to strike). This argument, too, is unpersuasive The parties jointly represent that
discovery had not yet commenced in this action. Dkt. 38 at 2. If the set-off defense is permitted
to proceed, the parties will be required to expend time and resources in the discovery process to
develop an evidentiary record in anticipation of litigating that defense-a defense that, the Court
holds, is legally unavailable to Miello. Any such delay may prejudice Gansert’s ability to litigate
her claims-_which have been pending since March 2018_in a prompt manner.

CONCLUSION

For the foregoing reasons, Gansert’s motion to strike Miello’s affirmative set-off defense
is granted. The Court respectfully directs the Clerk of Court to terminate the motion pending at
docket entry 25.

This matter will now proceed expeditiously to discovery. The Court directs counsel to
jointly prepare a Civil Case Management Plan and Scheduling Order in accordance with the
Court’s lndividual Rules, available at http:/'/www.nvsd.uscourts.govfjudge/Engelmaver, to be
submitted to the Court no later than May 8, 2019. The Court expects the plan will provide for

fact discovery to be complete by the end of August 2019.

FMA. @MW

SO ORDERED.

 

 

PAUL A. ENGELMAYER
United States District Judge

Dated: May l, 2019
New York, New York

 

